Citation Nr: 1143275	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  10-13 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for status post left knee surgical repair with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from September 1987 to January 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and July 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Salt Lake City, Utah and in Wichita, Kansas, respectively.  In the March 2008 rating decision the Salt Lake City RO, in pertinent part, granted service connection and assigned an initial noncompensable (0 percent) rating for status post left knee surgical repair with degenerative joint disease, effective February 1, 2008.  Subsequently, additional service treatment records were associated with the claims file and, in the July 2008 rating decision, the Wichita RO continued the noncompensable rating for the service-connected left knee disability.  

The additional service treatment records were associated with the claims file within one year of the initial grant of service connection for the Veteran's left knee disability, prior to the expiration of the appeal period.  As such, the Board has characterized the issue on appeal as entitlement to a higher initial rating following the grant of service connection.  See 38 C.F.R. § 3.156(b), (c) (2011); Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  

In April 2011, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the claim on appeal is warranted.  

The Veteran's left knee disability was evaluated during January and February 2008 VA examinations.  During each examination, left knee range of motion was normal, from 0 to 140 degrees, with no pain on range of motion testing.  A January 2008 X-ray of the left knee revealed degenerative osteoarthritic changes and chondromalacia of the patella.  During the April 2011 hearing, the Veteran testified that his left knee had gotten worse since his January 2008 VA examination.  In particular, he stated that his knee pain was increasing.  He reported experiencing left knee pain on motion and at rest.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  The Veteran's April 2011 testimony indicates a worsening of his left knee disability since his most recent VA examination.  

Accordingly, to ensure that the record reflects the current severity of the service-connected left knee disability, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered contemporaneous).  

Additionally, the Board notes that the left knee X-ray report from the January 2008 VA examination states that, if clinically indicated, a left knee MRI was recommended.  VA is required to undertake necessary examinations and development recommended by VA examiners.  Daves v. Nicholson, 21 Vet. App. 46 (2007).  It is not clear whether a left knee MRI is clinically indicated; however, on remand, the VA examiner should specifically consider and address whether a left knee MRI is clinically indicated and, if so, such testing should be accomplished.  

The claims file also reflects that there is outstanding pertinent medical evidence.  In this regard, during the April 2011 hearing, the Veteran testified that he was currently receiving treatment for his left knee at the Gentry Clinic at Fort Leavenworth.  While service treatment records include treatment at Fort Leavenworth, no post-service medical records from Fort Leavenworth, to include the Gentry Clinic, have been associated with the claims file.  

In obtaining records in the custody of a Federal department or agency, VA will make as many requests as are necessary to obtain relevant records, and VA will end its efforts to obtain such records only if it concludes that the records sought do not exist, or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.  If VA is unable to obtain the records, the veteran should be notified that VA is unable to obtain the records.  This notice must identify the records that VA was unable to obtain, the efforts that VA made in attempting to obtain the records, and any further action VA would take with respect to the claim.  38 U.S.C.A. § 5103A(b)(2).

Hence, the AMC/RO should attempt to obtain any pertinent post-service treatment records from Fort Leavenworth, to include the Gentry Clinic.  The AMC/RO is reminded that, in requesting records from Federal facilities, efforts to assist should continue until either the records are obtained, or sufficient evidence indicating that the records sought do not exist, or that further efforts to obtain those records would be futile, is received.  See 38 C.F.R. § 3.159(c)(2).  If no records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158  and 3.655 (2011).  


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee since February 2008.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  

A specific request should be made for any post-service treatment records from Fort Leavenworth, to include the Gentry Clinic.  The AMC/RO is reminded that it should continue efforts to procure post-service treatment records this facility until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and/or responses received should be associated with the claims file.  If the AMC/RO is unable to obtain post-service treatment records from Fort Leavenworth, to include the Gentry Clinic, the Veteran should be notified of such.  

2.  After all available records have been associated with the claims file, arrange for the Veteran to undergo an examination to evaluate the service-connected left knee disability.    

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the left knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

The examiner should specifically consider and address the January 2008 X-ray study, noting that, if clinically indicated, an MRI was recommended.  The examiner should indicate whether an MRI is clinically indicated and, if so, such testing should be accomplished.   

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


